DETAILED ACTION
This office action is responsive to amendment filed on October 19, 2020 in this application Hosokawa et al., U.S. Patent Application No. 16/795,170 claiming priority to Hosokawa et al., U.S. Patent Application No. 15/823,739 (Filed November 28, 2017) (“Hosokawa”).  Claims 1 – 20 were pending.  Claims 2, 3, 9, 10, 16, and 17 are cancelled.  Claims 1, 8, and 15 are amended.  Claim 21 is new.  Claims 1, 4 – 8, 11 – 15, and 18 – 21 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 10 – 13 of the Applicant’s Remarks (“Remarks”) stating that the amended claim complies with 35 USC 101 because the claim allegedly recites limitations that amount to a practical application and significantly more, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.
	Applicant argues that the claim is a practical application because the claimed “Spacing Characteristics Vector method” cannot be performed in the human mind.  However a human could count the number of spaces in two different blocks of code, such as a line or several lines, that appear on a screen or paper and compare the counts.  A human could also observe two lines of code and for each line write a vector of the code line that indicates which character of the line is a space, and then compare the two vectors for similarity.
Applicant further argues the claim amounts to significantly more because it claims in the preamble “a method for analyzing a plurality of source code to improve quality inspection by 
Therefore, the newly amended claims remain rejected under 35 USC § 101 and applicant should articulate what additional limitations considered alone or in combination with the abstract idea alludes to a practical application of such or amounts to significantly more than the abstract idea.

Double Patenting
The rejections made under the doctrine of Double Patenting are withdrawn in light of Terminal Disclaimer approved on 10/19/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4 – 6, 8, 11 – 13, 15, and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.

That is, other than reciting “a processor” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “a processor” the steps recited in the claims encompass a user manually reviewing code, noting the relations of different lines by writing spacing characteristics vectors of the lines, and summing lines that don’t have relations.  Any final generation or output of results, as drafted, would represent routine pre and post-solution activity, as these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite any additional steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 4 – 6 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
supra.

Allowable Subject Matter
Claims 7, 14, and 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 101 and Double Patenting rejections are resolved.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										February 11, 2021
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199